01/25/2018
                      IN THE COURT OF APPEALS OF TENNESSEE
                                 AT KNOXVILLE
                                  October 19, 2017 Session

                  LEW WINTERS v. SOUTHERN HERITAGE BANK

                       Appeal from the Circuit Court for Bradley County
                          No. V-12-601     Jerri Bryant, Chancellor1


                                No. E2016-01679-COA-R3-CV


This appeal arises from an alleged breach of contract. Lew Winters (“Winters”) sued
Southern Heritage Bank (“the Bank”) in the Circuit Court for Bradley County (“the Trial
Court”) for, among other things, breach of contract. Specifically, Winters asserted that
the Bank wrongly backed out of a tripartite agreement involving the Internal Revenue
Service (“the IRS”) which would have allowed Winters to obtain financing for new
tractors and therefore be able to continue operating his trucking company. The Bank
filed a motion for summary judgment, arguing that no such agreement was reached.
Instead, according to the Bank, the parties only engaged in discussions about a possible
resolution. The Trial Court granted the Bank’s motion for summary judgment. Winters
appealed to this Court. We hold, inter alia, that the purported oral agreement violates the
Statute of Frauds. We affirm the judgment of the Trial Court.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed;
                                    Case Remanded

D. MICHAEL SWINEY, C.J., delivered the opinion of the court, in which JOHN W.
MCCLARTY and THOMAS R. FRIERSON, II, JJ., joined.

Michael E. Richardson, Chattanooga, Tennessee, for the appellant, Lew Winters.

H. Rowan Leathers and Valerie Diden Moore, Nashville, Tennessee, for the appellee,
Southern Heritage Bank.




1
    By interchange.
                                       OPINION

                                     Background

       Winters started a trucking company, Ocoee River Transport (“Ocoee”), in the
1990s. The Bank financed a terminal and several tractors and trailers bought by Winters’
company. Winters’ then-wife, Wanda Winters, came to handle the daily financial
operations of the company. Cash flow was an ongoing issue for Ocoee. Mrs. Winters
entered into a factoring agreement with the Bank whereby the Bank paid Ocoee for its
account receivables and the Bank then would collect the receivables. Ocoee pledged all
its account receivables to the Bank, and the Bank set up a suspense account whereby the
Bank collected all receivables or funds paid to Ocoee.

       Over the course of time, the economy worsened and Ocoee’s customers were slow
to pay, if they did. In 2006, Mrs. Winters began submitting false invoices to the Bank.
In 2007, Winters learned of the problems facing the company and confronted Mrs.
Winters. Mrs. Winters acknowledged submitting false invoices. Mrs. Winters’
employment with Ocoee ended, and she later pled guilty to a federal charge of bank fraud
arising from the matter.

       Winters approached the Bank expressing a desire to rectify the situation and
address the $700,000 deficiency caused by the faulty account receivables. The factoring
agreement was terminated while the suspense account remained in place. As part of a
restructuring of debt, Ocoee entered into a promissory note in September 2007 in the
amount of $2,089,282. This promissory note was secured by a personal guarantee signed
by Winters.

       This arrangement continued for some years. In 2011, new problems emerged.
The Bank advised Winters that a minimum payment was coming due. In addition,
problems with the IRS were on the horizon for Ocoee. Winters believed that his business
could perform much better if he could obtain new trucking equipment to ease the
maintenance expense of his aging fleet. However, in order to obtain financing for the
new equipment, Winters and Ocoee had to contend with encumbrances the IRS would
place on the trucks.

       On December 6, 2011, a meeting involving representatives of Ocoee, the IRS, and
the Bank took place. Attorney Dale Allen attended the meeting on behalf of Winters.
What, if any, agreement was reached at this meeting is disputed on appeal. In any event,
Winters apparently understood that an agreement had been reached whereby: the Bank
would allow Winters to purchase new tractors without asserting a security interest in the
tractors; the Bank further would refrain from foreclosing upon Ocoee or Winters if he
                                           -2-
continued to allow the Bank to collect payments made to Ocoee as before; and, that an
Offer and Compromise would be submitted in order to work out problems with the IRS.
The purported agreement, if there was one, did not last long. The next day, December 7,
2011, the Bank indicated that it had not agreed to the terms Winters thought were agreed
upon. The IRS thereafter pulled out of talks. The Bank foreclosed upon Ocoee’s assets
and Winters’ personal assets, including his home. Ocoee filed for bankruptcy.

       In June 2012, the Bank filed suit in Chancery Court against Winters and his ex-
wife to recover on breach of personal guaranty agreements. In August 2012, Winters
sued the Bank in the Trial Court, alleging, among other things, breach of contract
stemming from the December 6, 2011 meeting. Winters’ complaint stated, in part:

              8) The Plaintiff would show that he stepped down as the full-time
      operator and corporate officer in charge of the day to day operations of
      Ocoee Transport and that his ex-wife took over daily operations. While the
      Plaintiff’s ex-wife was in charge of the day to day operations of Ocoee
      Transport, the Plaintiff would show that agents of the Defendant bank made
      coercive demands upon her and demanded that she begin to factor the
      accounts receivables of the Ocoee Transport with the bank, a business
      relationship that was not in the best interest of the corporation. Among
      other things, the bank charged excessive fees.
              9) The Plaintiff avers and charges that actions taken by the bank
      caused a adverse effect upon Plaintiff’s business and the Defendant bank
      eventually undertook to control the day to day financial operations of
      Ocoee Transport.
              10) The Plaintiff undertook to re-take control of his corporation’s
      activities, but met resistance from the Defendant bank. The Defendant
      bank set up a suspense account to control the financial operations of the
      corporation and to control all monies coming into and out of the
      corporation.
              11) The Plaintiff would show that he had personal tax obligations
      and had guaranteed corporate debt obligations and the Plaintiff’s personal
      exposure was substantially increased by wrongful actions taken by the
      Defendant bank.
              12) The Plaintiff would also show that the bank manipulated the
      corporation’s financial operations so as to keep legitimate tax obligations of
      the Plaintiff and the Plaintiff’s corporation, including obligations owed to
      the Internal Revenue Service, from properly being paid, to the financial
      benefit of the Defendant bank.
              13) The Plaintiff was forced to go to the Defendant bank every
      business day and obtain the Defendant’s approval as to payment of all
                                           -3-
business expenses, including payroll. The Plaintiff avers and charges that
by taking over the control of the Plaintiff’s corporation’s business
operations, the Defendant bank undertook and owed him a duty, in his
capacity as a shareholder, to properly manage the business and not take
actions that would financially damage his stock ownership interest in Ocoee
Transport.
        14) Plaintiff would show that the Defendant breached these duties
and have caused him substantial financial damage.
        15) The Plaintiff would show that the bank’s actions in controlling
the financial operations of Ocoee Transport also resulted in the Plaintiff’s
inability to purchase new equipment for his tractor-trailer fleet, which, new
equipment was needed in order to continue to operate the corporation as a
viable going concern. The Plaintiff obtained approval for equipment loans,
but, was unable to secure the loans that were needed to continue the
successful operation of his company due to the wrongful actions taken by
the Defendant bank.
        16) The Plaintiff would show that as a proximate result of the
wrongful actions taken by the Defendant bank, he was eventually forced to
place his corporation into a bankruptcy. His stock ownership in the
corporation has lost all value.
        17) The Plaintiff would show that he was in the midst of
negotiations with the Internal Revenue Service and representatives of the
Defendant bank to work out a three way agreement which would be
financially beneficial to the Plaintiff, individually, and in his capacity as a
shareholder and corporate officer.
        18) The Plaintiff would show that a meeting was conducted at the
Defendant bank on December 06th, 2011, with representatives for the
Plaintiff, the Internal Revenue Service, and agents of the bank.
        19) The Plaintiff avers and charges that an Agreement was reached
as an outcome of the December 06th meeting, whereby the Internal
Revenue Service entered into an offer and compromise with the Plaintiff’s
representatives and the Defendant bank, which would be of tremendous
financial benefit to the Plaintiff, individually, and to his corporation.
        20) The Plaintiff would show that after that meeting, the Defendant
bank wrongfully breached the Agreement it had entered into with the
Plaintiff and the Internal Revenue Service, as a proximate result of which
the Plaintiff has suffered substantial monetary damages.
        21) The Plaintiff would show that representatives of the Defendant
bank made misrepresentations to both him and to agents of the Internal
Revenue Service, which misrepresentations were relied upon, both by the
Plaintiff and the Internal Revenue Service.
                                      -4-
              22) The Plaintiff would show that he confronted a representative of
      the Defendant bank, after the bank repudiated the Agreement it had entered
      into with the Plaintiff and the Internal Revenue Service, at which time the
      Plaintiff was told by a Defendant’s representative that the bank had decided
      to throw a monkey wrench into the Agreement. The Plaintiff avers and
      charges that the Defendant’s breach of contract and tortious misconduct
      was done with the express intent of trying to coerce or extort additional
      monies out of the Plaintiff, after the bank had reached an Agreement with
      the Plaintiff and the Internal Revenue Service.
              23) The Plaintiff avers and charges that the Defendant has acted with
      extreme bad faith and has violated contractual duties owed to the Plaintiff.
              24) The Plaintiff avers and charges that another representative of the
      bank has made comments to the effect that it had repudiated the Agreement
      entered into with the Plaintiff and the Internal Revenue Service and that the
      bank’s representative intended to bury the Plaintiff.
              25) The Plaintiff avers and charges that such conduct constitutes
      outrageous conduct by the Defendant bank and its’ agents, as a proximate
      result of which the Plaintiff has suffered substantial damages.
              26) The Plaintiff avers and charges that because of the bank’s
      actions, he has suffered substantial personal loss.
              27) The Plaintiff would also show that the bank, after breaching his
      contractual obligations and others dues [sic] owed to the Plaintiff, later
      wrongfully foreclosed upon the Plaintiff’s personal residence, which the
      bank had a deed of trust upon.

       The Chancery and Circuit Court cases were consolidated. The Bank filed a
motion for summary judgment, to which Winters filed a response. Winters cited, among
other things, the affidavit of attorney Dale Allen in support of his position that an
agreement with the Bank had been reached and later breached by the Bank. The Allen
affidavit stated, in part:

             4. During the latter part of 2011, my former partner, J. Eric Butler,
      and I performed legal services for Lew Winters. We were negotiating on
      behalf of Mr. Winters with IRS in an effort to arrange a payment plan
      acceptable to IRS so the Service (particularly the Collection Division)
      would not object to or interfere with Mr. Winters’ business plan to obtain
      financing for acquisition of new trucking equipment. In our negotiations
      with IRS, we were trying to assist the Service’s Revenue Officer in
      understanding that Mr. Winters’ acquisition of such new equipment would
      enhance his and his company’s ability to satisfy tax debt to IRS.

                                           -5-
       5. As legal counsel for Mr. Winters, we understood Mr. Winters and
Ocoee River Transport needed to reduce the maintenance expense they
were incurring on their aging fleet of tractors and related equipment, and
we further understood that Winters had obtained a commitment from
Paccar, a manufacturing company headquartered in Bellevue, WA, which
would enable Winters to purchase a number of new items the purchase of
which would cut his operating expenses considerably and improve his
business model. At the same time, Mr. Winters and Ocoee River Transport
had outstanding loans with Southern Heritage Bank for which Southern
Heritage Bank held security interests in many of the personal assets of Mr.
Winters and the corporate assets of Ocoee River Transport. As Mr.
Winters’ counsel, we understood that to achieve his goals, we had to
reconcile both IRS and Southern Heritage Bank in order to prevail upon
both of them to allow Mr. Winters’ business plans to proceed successfully.

                                    ***

       8. After considerable discussion, the parties, including Lew Winters,
IRS, and representatives of Southern Heritage Bank, appeared to reach an
agreement at our December 6, 2011 meeting. As I understood the parties’
language, IRS agreed to allow Mr. Winters to submit an Offer in
Compromise allowing IRS to receive installment payments and thereby
deferring imposition of any federal tax liens on equipment to be purchased
by Winters from Paccar. Further, Southern Heritage Bank agreed to allow
Mr. Winters and his company, Ocoee River Transport, to continue with the
same payment schedule they had adhered to in the past using a pre-
established drop box system. This three (3)-way agreement seemed
mutually beneficial to all three (3) parties and was supported by
consideration in that both IRS and Southern Heritage Bank were making
inroads on retiring Ocoee River Transport’s debt to each entity. The
consideration to Southern Heritage Bank was that Winters and Ocoee River
Transport would continue to pay down their debt. Assuming Mr. Winters’
purchase of new equipment, and the related reduction in the monthly
expenses attributable to Ocoee River Transport, it seemed Mr. Winters
would be able to accelerate the payoff of the debt otherwise due the bank.
       9. When we departed our meeting of December 6, 2011 at Charlie
Burns’ office, we clearly had a handshake agreement among the attorneys,
the bankers, and the IRS representatives, and my recollection is that Mr.
Butler and I were to continue to work with IRS to complete the
compromise paperwork.


                                    -6-
             10. My partner, Eric Butler, and I advised Mr. Winters that we had
      reached an agreement at the December 6, 2011 meeting enabling him to go
      forward with the purchase of new trucking equipment
             11. Surprisingly, Mr. Winters advised us a couple of days later that
      Lee Stewart, president of Southern Heritage Bank, had told him that the
      bank had decided not to proceed with the above-referenced December 6,
      2011 agreement. Sometime later, Southern Heritage Bank appeared to
      change its position yet again expressing a desire to go back to the
      December 6, 2011 agreement, but by that time, IRS was concerned with the
      bank’s conduct and refused to come back to negotiations or to complete an
      agreement.
             12. Charlie Burns, attorney for Southern Heritage Bank, notified me
      that, notwithstanding appearances of an agreement on December 6 that the
      bank had decided to commence foreclosure procedures against Mr. Winters.
      Attached to my Affidavit as an exhibit is an email dated January 10, 2012
      from Charlie Burns to me, indicating that the bank was foreclosing upon
      Mr. Winters. It is my understanding that the bank’s actions in initiating
      foreclosure proceedings prompted Ocoee River Transport to cease
      operations, and further, forced Mr. Winters to file a corporate bankruptcy
      for Ocoee River Transport.

        The Bank filed a supplemental memorandum of law in which it raised the Statute
of Frauds as an issue, as well, based upon the lack of any writing to come out of the
December 6, 2011 meeting. In July 2016, the Trial Court entered an order granting the
Bank’s motion for summary judgment relative to Winters’ Circuit Court claims. In its
order, the Trial Court stated in relevant part:

             The Court, as a result of the pleadings filed in this action and the
      Affidavit of Dale Allen, understands that Plaintiff asserts a breach of
      contract claim against the Bank based on a contract allegedly arising as a
      result of discussions at a meeting occurring on December 6, 2011. This
      meeting involved representatives of the Bank, representatives of Plaintiff,
      and representatives of the Internal Revenue Service (“IRS”). The Court
      understands based on the argument of Plaintiff’s legal counsel that the
      Bank allegedly agreed at this meeting to forbear foreclosure of its rights
      against Plaintiff pursuant to two Guaranty agreements executed by Plaintiff
      in favor of the Bank, to allow Plaintiff to continue with the same payment
      schedule that had been adhered to in the past using a pre-established drop
      box system, and to allow Plaintiff to purchase new tractors for his aging
      fleet. The Court noted that it is undisputed that the parties did not reduce
      their discussions at the December 6, 2011 meeting to writing. The Court
                                          -7-
          further noted that T.C.A. § 29-2-101 provides that “no action shall be
          brought against a lender or creditor upon … any promise or commitment to
          lend money or to extend credit, or upon any promise or commitment to
          alter, amend, renew, extend, or otherwise modify or supplement any written
          promise ... shall be in writing and signed by the lender or creditor, or some
          other person lawfully authorized by such lender or creditor.” Additionally
          the express language of the two Guaranty agreements require that any
          modification to the Guaranty agreements must be in writing to be
          enforceable. Therefore Plaintiff has failed to produce admissible evidence
          to properly support his claim for breach of contract and accordingly the
          same should be dismissed.
                  Additionally, Plaintiff asserts a claim for bad faith, or breach of the
          duty of good faith and fair dealing. Such a claim is limited to the terms of
          an enforceable contract. Without an enforceable contract, there can be no
          duty of good faith and fair dealing. See Berry v. Mortgage Elec.
          Registration Systems, 2013 WL 5634472, *7 (Term. Ct. App. Oct. 15,
          2013) (noting that “absent a valid claim for breach of contract, there is no
          cause of action for breach of implied covenant of good faith and fair
          dealing”). Because the Court has determined that no enforceable contract
          exists, Plaintiff cannot assert a valid claim for breach of the implied duty of
          good faith and fair dealing and accordingly such claim should be dismissed.
                  Accordingly,
                  It is hereby ordered, adjudged and decreed that all of the claims set
          forth in Plaintiff’s Complaint are hereby dismissed with prejudice . . . .2

The Trial Court also entered an order granting summary judgment to the Bank relative to
its claims against Winters in Chancery Court. Winters timely appealed to this Court.

                                               Discussion

       Although not stated exactly as such, Winters raises the following issues on appeal:
1) whether the Trial Court erred in dismissing Winters’ claim based on the Statute of
Frauds, codified at Tenn. Code Ann. § 29-2-101, and, 2) whether the Trial Court erred in
dismissing Winters’ complaint without considering Winters’ misrepresentation claim
against the Bank.

       As our Supreme Court has instructed regarding appellate review of a trial court’s
ruling on a motion for summary judgment:


2
    Winters’ claim for outrageous conduct previously had been dismissed.
                                                    -8-
       Summary judgment is appropriate when “the pleadings, depositions,
answers to interrogatories, and admissions on file, together with the
affidavits, if any, show that there is no genuine issue as to any material fact
and that the moving party is entitled to a judgment as a matter of law.”
Tenn. R. Civ. P. 56.04. We review a trial court’s ruling on a motion for
summary judgment de novo, without a presumption of correctness. Bain v.
Wells, 936 S.W.2d 618, 622 (Tenn. 1997); see also Abshure v. Methodist
Healthcare–Memphis Hosp., 325 S.W.3d 98, 103 (Tenn. 2010). In doing
so, we make a fresh determination of whether the requirements of Rule 56
of the Tennessee Rules of Civil Procedure have been satisfied. Estate of
Brown, 402 S.W.3d 193, 198 (Tenn. 2013) (citing Hughes v. New Life Dev.
Corp., 387 S.W.3d 453, 471 (Tenn. 2012)).

                                     ***

[I]n Tennessee, as in the federal system, when the moving party does not
bear the burden of proof at trial, the moving party may satisfy its burden of
production either (1) by affirmatively negating an essential element of the
nonmoving party’s claim or (2) by demonstrating that the nonmoving
party’s evidence at the summary judgment stage is insufficient to establish
the nonmoving party’s claim or defense. We reiterate that a moving party
seeking summary judgment by attacking the nonmoving party’s evidence
must do more than make a conclusory assertion that summary judgment is
appropriate on this basis. Rather, Tennessee Rule 56.03 requires the
moving party to support its motion with “a separate concise statement of
material facts as to which the moving party contends there is no genuine
issue for trial.” Tenn. R. Civ. P. 56.03. “Each fact is to be set forth in a
separate, numbered paragraph and supported by a specific citation to the
record.” Id. When such a motion is made, any party opposing summary
judgment must file a response to each fact set forth by the movant in the
manner provided in Tennessee Rule 56.03. “[W]hen a motion for summary
judgment is made [and] . . . supported as provided in [Tennessee Rule 56],”
to survive summary judgment, the nonmoving party “may not rest upon the
mere allegations or denials of [its] pleading,” but must respond, and by
affidavits or one of the other means provided in Tennessee Rule 56, “set
forth specific facts” at the summary judgment stage “showing that there is a
genuine issue for trial.” Tenn. R. Civ. P. 56.06. The nonmoving party
“must do more than simply show that there is some metaphysical doubt as
to the material facts.” Matsushita Elec. Indus. Co., 475 U.S. at 586, 106 S.
Ct. 1348. The nonmoving party must demonstrate the existence of specific
facts in the record which could lead a rational trier of fact to find in favor of
                                       -9-
      the nonmoving party. If a summary judgment motion is filed before
      adequate time for discovery has been provided, the nonmoving party may
      seek a continuance to engage in additional discovery as provided in
      Tennessee Rule 56.07. However, after adequate time for discovery has
      been provided, summary judgment should be granted if the nonmoving
      party’s evidence at the summary judgment stage is insufficient to establish
      the existence of a genuine issue of material fact for trial. Tenn. R. Civ. P.
      56.04, 56.06. The focus is on the evidence the nonmoving party comes
      forward with at the summary judgment stage, not on hypothetical evidence
      that theoretically could be adduced, despite the passage of discovery
      deadlines, at a future trial.

Rye v. Women’s Care Cntr. of Memphis, MPLLC, 477 S.W.3d 235, 250, 264-65 (Tenn.
2015).

       We first address whether the Trial Court erred in dismissing Winters’ claim based
on the Statute of Frauds, codified at Tenn. Code Ann. § 29-2-101. The statute provides
as relevant:

      No action shall be brought against a lender or creditor upon any promise or
      commitment to lend money or to extend credit, or upon any promise or
      commitment to alter, amend, renew, extend or otherwise modify or
      supplement any written promise, agreement or commitment to lend money
      or extend credit, unless the promise or agreement, upon which such action
      shall be brought, or some memorandum or note thereof, shall be in writing
      and signed by the lender or creditor, or some other person lawfully
      authorized by such lender or creditor.

Tenn. Code Ann. § 29-2-101 (b)(1) (2012).

      In a similar scenario, this Court discussed whether the Statute of Frauds was
implicated by an alleged promise to postpone foreclosure as follows:

      A promise to complete the loan modification review process and, more
      importantly, postpone the foreclosure proceedings would constitute
      modifying the “clear and unambiguous” literal terms of the Deed which
      provide Citi with clear rights to accelerate the debt and proceed to
      foreclosure if the Jacksons defaulted. Dick Broadcasting Co., 395 S.W.3d
      at 659. Citi exercised those rights, and the Jacksons sought to modify those
      contractual rights by postponing the foreclosure while the review process
      was ongoing. Therefore, we hold that the alleged promise to complete the
                                          -10-
      loan modification review and postpone the foreclosure does in fact
      constitute modifying the Note and Deed, which is a modification of an
      agreement to extend or lend credit. Thus, the alleged promise falls under
      the respective umbrellas of the Statute of Frauds and the terms of the Note
      requiring a signed writing by both parties. A signed writing by both parties
      was required to enforce the promise alleged by the Jacksons.

            Citi has successfully shown that the record is devoid of any written,
      memorialized agreement between the parties that Citi would process the
      Jacksons’ loan modification and postpone the foreclosure . . . .

Jackson v. CitiMortgage, Inc., No. W2016-00701-COA-R3-CV, 2017 WL 2365007, at
*7 (Tenn. Ct. App. May 31, 2017), no appl. perm. appeal filed.

        It is undisputed that no writing memorialized any purported agreement at the
December 6, 2011 meeting. Winters in his brief “concedes that any action brought upon
any promise or commitment by a banker to alter, amend, remove, extend or otherwise
modify or supplement any written promise must be in writing and signed by the lender.”
However, Winters argues that the agreement did not in any way modify or alter the
guaranty agreement signed by him, and therefore the Statute of Frauds is inapplicable.
Winters instead argues that the agreement, rather than constituting a promise by the Bank
to refrain from exercising its right to foreclosure, entailed that the Bank would continue
to collect his receivables as before.

       We find this unpersuasive. Whether the Bank promised not to foreclose, or to
keep up the old arrangement while implicitly agreeing not to foreclose, is a meritless
distinction. If the Bank never renounced its right to foreclose, then Winters had no basis
for complaint when the Bank exercised its right. If the Bank renounced its right to
foreclose, that would constitute a modification of the guaranty and thus implicate the
Statute of Frauds.

       In addition to the Statute of Frauds, there are multiple other issues with Winters’
position that an agreement emerged from the December 6, 2011 meeting. It never has
been conclusively established who the three parties to this alleged three-way agreement
were. Did it include Winters or did it include Ocoee as the third party along with the
Bank and the IRS? The precise terms of the agreement never have been identified.
Finally, it is unclear that there was any consideration for the purported agreement.

       Winters states that the Statute of Frauds never was properly pled by the Bank in a
responsive pleading. The Bank points out that it raised the Statute of Frauds as an issue
in a supplemental memorandum of law in support of its motion for summary judgment,
                                           -11-
which our review of the record confirms. We, therefore, hold that Winters had sufficient
opportunity to respond to the Statute of Frauds defense raised by the Bank at the
summary judgment stage. However, even if the Trial Court erred in basing its ruling on
the Statute of Frauds, which we have held not to be so, we nevertheless would affirm its
decision regarding the December 6, 2011 meeting for the other reasons discussed above.
As our Supreme Court long ago stated: “[I]f the Trial Judge reached the right result for
the wrong reason, there is no reversible error.” Shutt v. Blount, 194 Tenn. 1, 249 S.W.2d
904, 907 (Tenn. 1952).

       The next and final issue we address is whether the Trial Court erred in dismissing
Winters’ complaint without considering Winters’ misrepresentation claim against the
Bank. To recap, Winters’ misrepresentation claim was articulated as follows: “The
Plaintiff would show that representatives of the Defendant bank made misrepresentations
to both him and to agents of the Internal Revenue Service, which misrepresentations were
relied upon, both by the Plaintiff and the Internal Revenue Service.”

       Our Supreme Court has instructed as to the elements which must be proven in
order to prevail on a claim for intentional misrepresentation stating:

             Our current common-law claim for intentional misrepresentation is
      the successor to the common-law action for deceit. First Nat’l Bank of
      Louisville v. Brooks Farms, 821 S.W.2d 925, 927 (Tenn. 1991). In fact,
      “intentional misrepresentation,” “fraudulent misrepresentation,” and
      “fraud” are different names for the same cause of action. Concrete Spaces,
      Inc. v. Sender, 2 S.W.3d 901, 904 n.1 (Tenn. 1999). In this opinion, we
      will refer to the cause of action as a claim for intentional misrepresentation,
      and, in order to avoid confusion, we suggest that this term should be used
      exclusively henceforth. See Rogers v. Louisville Land Co., 367 S.W.3d
196, 205 (Tenn. 2012) (noting that “intentional infliction of emotional
      distress” and “outrageous conduct” were different names for the same tort
      and stating that the tort should be referred to as “intentional infliction of
      emotional distress”).

             To recover for intentional misrepresentation, a plaintiff must prove:
      (1) that the defendant made a representation of a present or past fact; (2)
      that the representation was false when it was made; (3) that the
      representation involved a material fact; (4) that the defendant either knew
      that the representation was false or did not believe it to be true or that the
      defendant made the representation recklessly without knowing whether it
      was true or false; (5) that the plaintiff did not know that the representation
      was false when made and was justified in relying on the truth of the
                                           -12-
       representation; and (6) that the plaintiff sustained damages as a result of the
       representation. Walker v. Sunrise Pontiac-GMC Truck, Inc., 249 S.W.3d at
       311 (quoting Metropolitan Gov’t of Nashville & Davidson Cnty. v.
       McKinney, 852 S.W.2d 233, 237 (Tenn. Ct. App. 1992)); see also 8
       Tennessee Practice: Tennessee Pattern Jury Instructions—Civil § 8.36, at
       357 (11th ed. 2011).

Hodge v. Craig, 382 S.W.3d 325, 342-43 (Tenn. 2012) (footnotes omitted).

       Winters asserts that the Trial Court failed even to consider his misrepresentation
claim in its final judgment. Indeed, the Trial Court did not mention it. However, Winters
neither stated in his complaint with any degree of particularity how the elements of
misrepresentation were met, nor had he produced any evidence in support of those
elements by the summary judgment stage. In particular, although Winters alleged, in a
conclusory manner, that the alleged misrepresentations by the Bank were relied upon by
both he and the IRS, Winters never stated the nature of this reliance. Taking Winters’
version of events at face value, on December 6, 2011 the Bank duped him, or rather his
attorney who represented him at the meeting, into believing that he had an agreement
whereby he could obtain new equipment and keep the old arrangement with the Bank
going. According to Winters, the Bank decided to “throw a monkey wrench” into the
plan the very next day. Winters has failed to articulate in what manner he relied on the
truth of the Bank’s representation during that very brief period in which he thought he
had an agreement. Winters states that he felt an assurance that the matter was resolved as
a result of the meeting, but in our judgment a mere fleeting feeling of assurance cannot
establish reliance for purposes of intentional misrepresentation.

      There being no genuine issues of material fact in this case, and with the Bank
having made a properly supported motion for summary judgment, we find no error in the
Trial Court’s granting summary judgment to the Bank. We, therefore, affirm the
judgment of the Trial Court.

                                        Conclusion

       The judgment of the Trial Court is affirmed, and this cause is remanded to the
Trial Court for collection of the costs below. The costs on appeal are assessed against the
Appellant, Lew Winters, and his surety, if any.



                                          ____________________________________
                                          D. MICHAEL SWINEY, CHIEF JUDGE
                                            -13-